DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korean on 07/31/2018. It is noted, however, that applicant has not filed a certified copy of the KR10-2018-0089199 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10,11,14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites, “a micro-lens is formed over the first pixel,” and “a micro-lens is formed over each of the third pixels,” in lines 16-17, however, lines 2 -3 recites “a first micro-lens” is formed over a first pixel and lines 7-9  “a second micro-lens” is formed over a third pixel.  It is unclear if the micro-lens of line 16-17 are the same as the first micro-lens and a second micro-lens and this limitation have insufficient antecedent basis.  The current specification does not support multiple micro-lens over the first pixels or the third pixels, if this is the case then a 112 new matter rejection may need to be applied to claim 10.   In an effort of compact prosecution, the Examiner will interpret this as an antecedent basis issue and the limitations are referring to the first micro-lens and second micro-lens.
Claim 14 recites the limitation “the micro-lens of the first pixel,” and “the micro-lenses of the third pixels,” there is insufficient antecedent basis for this limitation in the claim.
Claims 11, and 14-16 are rejected by virtue of their dependencies on claim 10. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4, 9, 10, 14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanagita et al. [US 2018/0308883 A1], “Yanagita.”

Regarding claim 1, Yanagita discloses an image sensing device (Fig. 13 and Fig. 22, 100-8 – also see the annotated figures below for further reference number details) comprising: 
a first pixel region (as shown in the annotated Fig. 22 below) formed to include a first pixel (Fig. 13 annotated, P1), the first pixel including a first photoelectric conversion element (101-2), a first color filter (202-1), and a first micro-lens (201-2) (The Examiner will rely on Fig. 13, 100-8 annotated, for the details of the pixel structure with the understanding that all the pixels (101)  contains the same structure (¶[0241])); 
a second pixel region (as shown in the annotated Fig. 22 below)  formed to surround the first pixel region (as shown as below) and include a plurality of second pixels (103 – P2), each of the second pixels (P2) including a second photoelectric conversion element (103) and a second color filter (202-2 above photoelectric conversion element (103)) (The Examiner will rely on Fig. 13, 100-8 annotated, for the details of the second pixel structure with the understanding that all the pixels (103)  contains the same structure (¶[0241])); 
and 
a third pixel region (as shown in the annotated Fig. 22 below)  formed to surround the second pixel region (as shown below) and include a plurality of third pixels (101), each of the 
wherein no micro-lens is formed over the second pixels (as shown in Fig. 13, no microlens is formed on the second pixel region (P2) containing photoelectric conversion element (103)) .


    PNG
    media_image1.png
    789
    726
    media_image1.png
    Greyscale

Regarding claim 2, Yanagita discloses claim 1, Yanagita further discloses at least one isolation layer (Fig. 13, 231) formed to define active regions in which the first photoelectric conversion element (101-2), the second photoelectric conversion elements (103), and the third photoelectric conversion elements (101-1) are respectively formed (as shown in Fig. 13).

Regarding claim 3, Yanagita discloses claim 1, Yanagita further discloses at least one grid structure (Fig. 13, 251) located at a boundary region of the color filters (202) to reduce optical crosstalk between adjacent pixels.

Regarding claim 4, Yanagita discloses claim 3, Yanagita further discloses the at least one grid structure (Fig. 13 annotated below, 251 (G1-G3))includes: -2- 151253613.2Application No.: 16/205,035Docket No.: 088453-8184.US00 Response to Office Action dated November 12, 2020
a first grid structure (G1) located at a boundary region of the first color filter (202-1); and a second grid structure (G2) located at boundary regions of the second color filters (202-2) and the third color filters (202-3), wherein the first grid structure is aligned with an isolation layer (231) formed to define the active region in which the first photoelectric conversion element is formed, and the second grid structure (G2) is shifted in a certain direction from the isolation layers formed to define the active region in which the second photoelectric conversion elements and the third photoelectric conversion elements are formed (as shown the second grid is shifted and not centered with the isolation structure).

    PNG
    media_image2.png
    680
    747
    media_image2.png
    Greyscale

Regarding claim 9, Yanagita discloses claim 1, Yanagita disclose the first pixel region is located on a certain location of an X-axis, a Y- axis, or at least one diagonal line, each of which passes through a center point of an active pixel region (as shown in Fig. 13, the x-axis goes through the pixel region in an x-axis direction).

Regarding claim 10, Yanagita discloses an image sensing device (Fig. 13 and Fig. 22, 100-8)  comprising: 
a first pixel region (as shown in the annotated Fig. 22 above) formed to include a first pixel (Fig. 13 annotated, P1), the first pixel including a first photoelectric conversion element (101-2), a first color filter (202-1), and a first micro-lens 201-2) (The Examiner will rely on Fig. 
a second pixel region (as shown in the annotated Fig. 22 below) formed to surround the first pixel region (see Fig. 22 above), and include a plurality of second pixels (P2), each of the second pixels including a second photoelectric conversion element (103) and a second color filter (202-2 above photoelectric conversion element (103)); (The Examiner will rely on Fig. 13, 100-8, for the details of the second pixel structure with the understanding that all the pixels (103)  contains the same structure (¶[0241]));  
a third pixel region (as shown in the annotated Fig. 22 above) formed to surround the second pixel region (as shown above), and include a plurality of third pixels (P3, pixel with 101-1), each of the third pixels including a third photoelectric conversion element (101-1), a third color filter (202-3 above photoelectric conversion element (101-1)), and a second micro-lens (201-1); 
at least one isolation layer (Fig. 13, 231) formed to define active regions of the first to third pixels (as shown in Fig. 13); and 
grid structures (251 (G1-G3 – annotated above))  formed over the isolation layer (231), and located at boundary regions of the first to third pixels (as shown), wherein a first grid (G1) structure located at a boundary region of the first pixel (P1) is aligned with the isolation layer (231), and a second grid structure (G2) located at boundary regions of the second (P2) and third pixels (P3) is shifted in a certain direction(as show G2 is shifted and not centered with the isolation region (231)) from the isolation layer (231), 


Regarding claim 14, Yanagita discloses claim 10, Yanagita discloses the micro-lens of the first pixel is aligned with the first grid structure; and the micro-lenses of the third pixels are aligned with the second grid structure ( as shown in Fig. 13, the edges of the micro-lens are aligned with the grid line).

Regarding claim 17, Yanagita discloses an image sensing device (Fig. 13 and Fig. 22, 100-8 –  as well as the annotated figures above)  comprising: 
an active pixel region (Fig. 22 annotated above) formed to include a plurality of active pixels (as shown) that convert incident light into pixel signals representing a capture image carried by the incident light (¶[[0078]); and 
a peripheral pixel region (Fig. 22 annotated above) located outside of the active pixel region (as shown above) to convert incident light into signals that are not used to represent the capture image carried by the incident light (¶[[0078]), wherein: 
the peripheral pixel region includes a first pixel (Fig. 13 annotated and Fig. 22 annotated, P1), second pixels (P3) formed in a region surrounding the first  pixel (P1) and third pixels (P2) formed in a region between the first pixel (P1) and the second pixels (P3); 

wherein each of the second pixels (P3) include a second photoelectric      Response to Office Action dated November 12, 2020conversion element (101-1), a second color filter (202-3) formed over the second photoelectric conversion element (101-1), and a second micro-lens (201-1) formed over the second color filter (202-3); 
wherein each of the third pixels (P2) includes a third photoelectric conversion element (103)and a third color filter (202-2) formed over the third photoelectric conversion element (as shown); and 
wherein no micro-lens is formed over the third pixels (as shown).
(The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “convert incident light into pixel signals representing a capture image carried by the incident light” and “to convert incident light into signals that are not used to represent the capture image carried by the incident light” does not distinguish the present invention over the prior art of Yanagita who teaches the structure as claimed. Further the term, “peripheral” is a relative term which only requires to be outside of a region. There is no structural difference between the active region and the peripheral.)

Regarding claim 18, Yanagita discloses claim 17, Yanagita discloses the first pixel (P1) is located on a certain location of an X-axis, a Y-axis, or at least one diagonal line, each of which passes through a center point of the active pixel region  (as shown in Fig. 13, the x-axis goes through the pixel region in an x-axis direction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagita et al. [US 2018/0308883 A1], “Yanagita”  as applied to claim 4 and 10 respectively and further in view of Han et al. [US 10,121,808 B1], “Han.”

Regarding claim 5, Yanagita discloses claim 4, Yanagita does not disclose the second grid structure has a specific structure in which one or more 15 grid structures are absent on an X-axis or a Y-axis at the boundary regions of the second color filters and the third color filters.
However, Han discloses an image sensor with light shielding regions (Fig. 10A and 10B, 110a/110b) formed over the isolation regions (102) between photoelectric conversion sections (104).  Han discloses removing portions of the light shielding region (110d) may be partially 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to remove portions of the grid as taught in Han in the device of Yanagita such that the second grid structure has a specific structure in which one or more 15 grid structures are absent on an X-axis or a Y-axis at the boundary regions of the second color filters and the third color filters because such a modification would optimize the measuring process in subsequent manufacturing step (Col. 10, lines 1-40 of Han).

Regarding claim 11, Yanagita discloses claim 10, Yanagita does not disclose the second grid structure has a structure in which one or more grid 35142271907.1U.S. Patent ApplicationAttorney Docket No. 088453-8184. US00structures are absent on an X-axis or a Y-axis at the boundary regions of the second pixels and the third pixels.
However, Han discloses an image sensor with light shielding regions (Fig. 10A and 10B, 110a/110b) formed over the isolation regions (102) between photoelectric conversion sections (104).  Han discloses removing portions of the light shielding region (110d) may be partially removed from positions where sample dummy color filters (114s, 116s, and 118s) are used to measure their critical dimensions in subsequent processes (Col. 10, lines 1-40)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to remove portions of the grid as taught in Han in the device of Yanagita such that the second grid structure has a structure in which one or more grid 35142271907.1U.S. Patent ApplicationAttorney Docket No. 088453-8184. US00structures are absent on an X-axis or a Y-axis at the boundary regions of the second pixels and .

Claims 7, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagita et al. [US 2018/0308883 A1], “Yanagita”  as applied to claim 1 and 10 respectively and further in view of Nam et al. [US 2015/0318318 A1], “Nam.”

Regarding claim 7, Yanagita discloses claim 1, Yanagita disclose color filters located on a certain location of an X-axis or a Y-axis (Fig. 13) and Yanagita discloses various color filters patterns such as Bayer arrangement (Fig. 23).  Yanagita discloses the color filter can be red, green or blue and other various arrange of the color filters maybe used (¶[0247]) but does discloses the second color filters, have the same color as that of the first color filter.
However, it is well known in the semiconductor art to choose the appropriate color for the color filters to optimize the desire function of the image sensing device.  Nam discloses an image sensor includes a first pixel region including a first color filter (Fig. 1, 112G), and a second pixel region (Fig. 1) around the first pixel region including second color filter (112G on the left and right of the first green pixel), wherein the second color filters have the same color as that of the first color filter in the x-direction (as shown in Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to choose the same colors for the color filters as taught in Nam in the device of Yanagita such that the second color filters have the same color as that of 

Regarding claim 8, Yanagita as modified discloses claim 7, Yanagita in view of Nam discloses the second color filters have the same color as that of the first color filter (Nam discloses a first color filter (Fig. 1, 112G), and second color filter (112G on the left and right of the first green pixel) in the x-direction are green).

Regarding claim 15, Yanagita discloses claim 10, Yanagita discloses color filters located between the grid structures, 20 wherein color filters located on a certain location of an X-axis or a Y-axis (Fig. 13). Yanagita discloses various color filters patterns such as Bayer arrangement (Fig. 23) and the color filter can be red, green or blue (¶[0044]).  Yanagita does not disclose among color filters of the second pixels, have the same color as that of a color filter of the first pixel.
However, it is well known in the semiconductor art to choose the appropriate color for the color filters to optimize the desire function of the image sensing device.  Nam discloses an image sensor includes a first pixel region including a first color filter (Fig. 1, 112G), and a second pixel region (Fig. 1) around the first pixel region including second color filter (112G on the left and right of the first green pixel), wherein the second color filters have the same color as that of the first color filter in the x-direction (as shown in Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to choose the same colors for the color filters as taught in Nam in the device of Yanagita such that among color filters of the second pixels, have the same 

Regarding claim 16, Yanagita discloses claim 10, Yanagita discloses color filters (Fig. 13, 202) located between the grid structures (231) 20 (Fig. 13 shows the image sensor having pixel structure wherein each pixel structure have color filters, the region under the microlens can be the color filter, also Yanagita discloses the color filter can be red, green or blue (Fig. 23).  Yanagita does not disclose color filters of the second pixels have the same color as that of a color filter of the first pixel.
However, it is well known in the semiconductor art to choose the appropriate color for the color filters to optimize the desire function of the image sensing device.  Nam discloses an image sensor includes a first pixel region including a first color filter (Fig. 1, 112G), and a second pixel region (Fig. 1) around the first pixel region including second color filter (112G on the left and right of the first green pixel), wherein the second color filters have the same color as that of the first color filter in the x-direction (as shown in Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to choose the same colors for the color filters as taught in Nam in the device of Yanagita such that color filters of the second pixels have the same color as that of a color filter of the first pixel because such a modification would optimize a particular color detection across multiple pixels region in the image sensing device (¶[0050] of Nam).

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagita et al. [US 2018/0308883 A1], “Yanagita” as applied to claims 1 and 17 above and further in view of Kawabata [US 2017/0077164 A1].

Regarding claim 20, Yanagita discloses claim 17, Yanagita further discloses a center point of the first micro-lens (201-2) is aligned (as shown in Fig. 13 annotated) with a center point of the first photoelectric conversion element (101-2).  Yanagita does not disclose a center point of the second micro-lens is shifted in a certain direction from a center point of the second photoelectric conversion element. 
However, a microlens with a suitable alternative shape is well known in the semiconductor art. Specifically, Kawabata discloses a solid-state image sensor comprising a plurality of pixels including photoelectric conversion elements arranged in matrix and an microlens array in which a plurality of microlenses respectively corresponding to the plurality of pixels are arranged. Kawabata further discloses a center point (Fig. 8C, 806) of the first micro-lens (109) is aligned with a center point (as shown) of the first photoelectric conversion element (105), and a center point of the second micro-lens (Fig. 8B, 108) is shifted in a certain direction from a center point of the second photoelectric conversion element (105).  Kawabata discloses the microlenses with the asymmetrical shapes refract light incident with a large tilt on the light-receiving surface of the sensor chip in the direction of the photoelectric conversion element which helps improve light collection efficiency (¶[0021] of Kawabata).
Therefore it would be have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have asymmetrical microlens shape as taught in 

Regarding claim 21, Yanagita discloses claim 1, Yanagita further discloses a center point of the first micro-lens (201-2) is aligned (as shown in Fig. 13 annotated) with a center point of the first photoelectric conversion element (101-2).  Yanagita does not disclose a center point of the second micro-lens is shifted in a certain direction from a center point of the third photoelectric conversion element. 
However, a microlens with a suitable alternative shape is well known in the semiconductor art. Specifically, Kawabata discloses a solid-state image sensor comprising a plurality of pixels including photoelectric conversion elements arranged in matrix and an microlens array in which a plurality of microlenses respectively corresponding to the plurality of pixels are arranged. Kawabata further discloses a center point (Fig. 8C, 806) of the first micro-lens (109) is aligned with a center point (as shown) of the first photoelectric conversion element (105), and a center point of the second micro-lens (Fig. 8B, 108) is shifted in a certain direction from a center point of the second photoelectric conversion element (105).  Kawabata discloses the microlenses with the asymmetrical shapes refract light incident with a large tilt on 
Therefore it would be have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have asymmetrical microlens shape as taught in Kawabata such that the center point of the second micro-lens is shifted in a certain direction from a center point of the third photoelectric conversion element because such a modification would allow for the second microlens with the asymmetrical shapes refract light incident with a large tilt on the light-receiving surface of the sensor chip in the direction of the photoelectric conversion element which helps improve light collection efficiency (¶[0021] of Kawabata).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection required by Applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464.  The examiner can normally be reached on Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891


/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        
/MARK W TORNOW/Primary Examiner, Art Unit 2891